314 S.E.2d 1 (1984)
STATE of North Carolina
v.
George Tracy BRAGG.
No. 8315SC530.
Court of Appeals of North Carolina.
April 17, 1984.
Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Christopher P. Brewer, Raleigh, for the State.
John S. Curry, Carrboro, for defendant-appellant.
WEBB, Judge.
We believe we are bound by State v. Lang, 309 N.C. 512, 308 S.E.2d 317 (1983) to reverse. As we read that case, when a person in custody indicates he does not wish to make a statement, the officers may not take an inculpatory statement from him unless the defendant initiates the conversation *2 in which he waives his rights. Lang deals with the waiver of counsel but we believe the principle is the same. In this case, we believe the evidence is undisputed that after the defendant had told the officers he did not want to make a statement, they continued talking to him until he purported to waive his rights. We do not believe there is evidence in the record which will support a finding that the defendant initiated a conversation with the officers after he had told them he did not want to make a statement. For this reason, it was error to admit his confession.
Reversed and remanded.
WELLS and WHICHARD, JJ., concur.